Order entered September 23, 2022




                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-22-00780-CV

                    ROBERT LANSING WAKEFIELD, Appellant

                                       V.

                RUBIO DIGITAL FORENSICS, LLC, Appellee

                On Appeal from the 219th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 219-02783-2020

                                    ORDER

      Before the Court is the parties’ September 22, 2022 joint motion for

extension of time to file their respective briefs. We GRANT the motion. We

extend the time to October 25 for appellant’s brief and to December 9 for

appellee’s brief.


                                            /s/   KEN MOLBERG
                                                  JUSTICE